Citation Nr: 1004196	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-13 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of left ankle fracture.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran initially requested a personal hearing.  In July 
2009, he withdrew his request for a travel board hearing.  In 
August 2009, the RO received a form from the Veteran 
indicating that he no longer wished to have a hearing before 
a member of BVA; however, he checked the option which 
indicated that he wanted a hearing before the Board in 
Washington, DC.  The veteran was contacted by phone in 
December 2009, at which time he indicated that he wanted a 
videoconference hearing in Phoenix.  He was again contacted 
in January 2010, to make arrangements for such hearing, at 
which time his representative, his daughter, indicated that 
he did not want a hearing and wished to proceed with the 
decision.  Accordingly, his request for a hearing is 
considered withdrawn.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of total social and 
occupational impairment.

2.  The Veteran's left ankle disability is manifested by 
painful motion and by dorsiflexion of 10 degrees and plantar 
flexion of 25 degrees and without ankylosis of the ankle.

3.  Bilateral hearing loss is related to service.
 
4.  Tinnitus is related to service.

5.  Service connection is currently in effect for PTSD, rated 
as 70 percent disabling; residuals of left ankle fracture, 
rated as 10 percent disabling and malaria, rated as non-
compensable.  The combined evaluation for the Veteran's 
service-connected disabilities is 70 percent. 

6.  The Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  
  

CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 
4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a 20 percent rating for residuals of 
left ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).  

3.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Tinnitus was incurred in service.  38 U.S.C.A.  §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  The criteria for entitlement to TDIU have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.
The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

An August 2005 informed the Veteran of the evidence required 
to substantiate his claims for service connection for hearing 
loss and tinnitus and increased ratings for PTSD and a left 
ankle disability.  This letter explained what evidence VA was 
responsible for obtaining and what evidence VA would assist 
the Veteran in obtaining.  

A separate April 2007 letter provided notice of how 
disability ratings and effective dates are determined.  

In a December 2007 letter, the RO advised the Veteran of the 
information and evidence necessary to establish entitlement 
to a TDIU.  This letter advised the Veteran of what evidence 
VA would be responsible for obtaining and  what evidence VA 
would assist him in obtaining.

The RO made reasonable efforts to assist the Veteran with the 
development of these claims.  The service treatment records 
and relevant post-service medical records identified by the 
Veteran have been obtained and associated with the claims 
file.  The Veteran has been afforded VA examinations for the 
claimed disabilities.

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claims

A.  Legal Criteria - Increased ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  The degree of impairment resulting from a disability 
is a factual determination in which the Board must focus on 
the current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55, 57-58 (1994).  In both claims for an 
increased rating on an original claim and an increased rating 
for an established disability, only the specific criteria of 
the Diagnostic Code are to be considered.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2009).

With respect to joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  See 38 C.F.R. § 4.45. 

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


B.  Increased rating for PTSD

The RO has assigned a 70 percent rating for PTSD, pursuant to 
Diagnostic Code (DC) 9411. 

 Diagnostic Code 9411 is governed by the General Rating 
Formula for Mental Disorders (formula).  A 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with period of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 

According to the GAF scale in DSM IV, a GAF score of 21 to 30 
reflects that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation).  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood and an inability to work.  A score from 41 to 50 
reflects serious impairment in social and occupation 
functioning including an inability to keep a job.  A score 
from 51 to 60 reflects moderate symptoms or moderate 
difficulty in social, occupation or school functioning.

After a review of the record, for reasons set forth below, 
the Board concludes that a 100 percent rating is warranted 
for PTSD.  

The Veteran had a VA examination in September 2005.  The 
Veteran reported intrusive recollections of combat 
experiences.  He reported persistent avoidance of stimuli 
such as funerals and wakes.  He reported emotional numbing, 
such as feelings of detachment from people around him, and 
difficulty with closeness, essentially only trusting his 
immediate family and medicine men.  The Veteran reported 
occasional difficulty falling asleep and frequent middle 
insomnia.  The examination report indicates that the 
Veteran's daughter was present for the examination.  The 
examiner noted that the Veteran's daughter described 
outbursts of anger with yelling and raging disproportionate 
to reason.

The examiner noted that the Veteran was groomed and dressed 
adequately.  In general, his affect was constricted and he 
did appear anxious.  The examiner noted that the Veteran 
remained alert and attentive and appeared to adequately track 
information throughout the interview.  The Veteran denied 
suicidal or homicidal thoughts.  The Veteran's thought 
process was logical and coherent and goal-directed.  There 
were no signs of psychosis.  The examiner noted that the 
Veteran's judgement and insight appeared intact.  

The examiner noted a current diagnosis of PTSD, chronic, 
exacerbated by the Iraq war and personal losses.  The 
examiner indicated that the Veteran was able to maintain 
employment as a bus driver, retiring 32 years ago.  He was 
considered capable of managing his own affairs.  The examiner 
assigned a GAF of 52.  

A report of a December 2006 VA psychiatric assessment 
reflects that the Veteran reported difficulty falling asleep, 
distressing nightmares of combat-related events and outbursts 
of anger.  The Veteran reported that he had thoughts of 
suicide, but he stated that he should never dishonor his 
family.  He reported hallucinations of the Japanese coming to 
hurt him.  The Veteran reported obsessional rituals, such as 
locking doors and shutting curtains.  He reported near 
continuous panic or depression and impaired impulse control.

The examiner noted severe PTSD.  The examiner noted spatial 
disorientation and neglect of personal appearance and 
hygiene. The examiner stated that the Veteran experienced 
hallucinations that torment him and limit every aspect of his 
life.   The examiner noted that the Veteran had many paranoid 
thoughts and ideas of reference. The examiner assigned a GAF 
of 30.  The examiner stated that the Veteran has a gross 
disturbance of through process and psychosis and meets the 
criteria for a 100 percent rating.  The examiner indicated 
that the Veteran is totally and permanently disabled and 
unemployable due to his symptoms.  

A report of a February 2007 VA examination indicates that the 
Veteran reported insomnia and nightmares.  He  also 
complained of intrusive thoughts and flashbacks.  The 
examiner noted a history of physical outbursts in recent 
years.  The examiner indicated that the Veteran yelled and 
walked out of the examination.  The examiner indicated that 
the Veteran showed avoidant behavior.  The Veteran reported 
hypervigilant behavior.  Exaggerated startle was noted. 

With regard to mental status, the examiner indicated that the 
Veteran's immediate, recent, and remote memories were intact.  
The Veteran was oriented in all spheres.  His speech was 
hesitant and slow.  His thought process was satisfactory.  
Continuity of thought was goal directed.  The Veteran's 
thought content contained no suicidal or homicidal ideation.  
There were no delusions or ideas of reference.  There were 
some feelings of unreality.  The examiner stated that these 
were likely associated with flashbacks.  The Veteran's 
abstract ability and concentration were both intact.  His 
mood was anxious, and his range of affect was restricted.  He 
was alert, responsive and cooperative to the best of his 
ability.  The examiner indicated that the Veteran's judgement 
was intact and his insight was limited.  The examiner 
assigned a GAF score of 37.  

The above evidence establishes that the Veteran's PTSD is 
manifested by sleep difficulties, intrusive recollections, 
near continuous panic and difficulty in establishing social 
relationships.  GAF scores assigned during the appeal period 
ranged from 30 to 52.  As noted previously, under the General 
Rating Formula, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

The VA examinations differ with respect to the manifestations 
of the Veteran's disability.  The 2006 VA examination 
indicated that the Veteran's PTSD results in total 
impairment.  The VA psychiatrist noted gross disturbance of 
thought processes, disorientation and hallucinations.  In 
light of the 2006 VA medical opinion and resolving any doubt 
in the Veteran's favor, the Board finds that the Veteran's 
PTSD more nearly approximates the criteria for a 100 percent 
rating.  

C.  Left ankle fracture

The RO has assigned a 10 percent rating for the Veteran's 
left ankle disability under Diagnostic Code 5271.   
Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of the motion and a 20 percent rating for 
marked limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2009).

Diagnostic Code 5270 pertains to ankylosis of the ankle. 
Under that Diagnostic Code, a 20 percent evaluation is 
assignable for ankylosis of the ankle in plantar flexion less 
than 30 degrees.  A 30 percent rating is assignable for 
ankylosis of the ankle in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 
percent rating is assignable for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2009).

The Board notes that the normal range of dorsiflexion is from 
0 to 20 degrees and normal plantar flexion is from 0 to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2009).

Other Diagnostic Codes pertaining to the ankle include 
Diagnostic Code 5272, which pertains to ankylosis of the 
subastragalar or tarsal joint; Diagnostic Code 5273, which 
pertains to malunion of the os calcis or astralgus; and 
Diagnostic Code 5274, pertaining to astragalectomy.

The Veteran had a VA examination in October 2005.  The 
Veteran's complaints included pain of the left ankle and heel 
after walking.  Range of motion testing revealed dorsiflexion 
to 10 degrees and plantar flexion to 35 degrees.  The 
examiner noted that there was no additional loss of motion on 
repetitive use.  

At a June 2009 VA examination, the Veteran reported left 
ankle pain.  The examiner noted symptoms of deformity, giving 
way, instability, pain, stiffness and weakness.  The examiner 
indicated that the condition affected the motion of the 
joint.  The examiner did not identify the specific limitation 
of motion of the left ankle in terms of degrees.  It was 
noted that the Veteran was unable to stand for more than a 
few minutes and could not walk more than a few yards.

On physical examination, the Veteran had dorsiflexion to 20 
degrees and plantar flexion to 25 degrees.  The examiner 
noted objective evidence of pain following repetitive motion.  
The examiner diagnosed left ankle fracture with residual mild 
decreased motion.  

The VA examinations establish that the Veteran's left ankle 
disability is manifested by painful motion, instability and 
weakness of the ankle.  Given these manifestations, the Board 
concludes that the Veteran's left ankle disability more 
nearly approximates marked limitation of motion, which 
warrants a 20 percent rating under Diagnostic Code 5271.  
This is the maximum rating assignable under Diagnostic Code 
5271.  A rating in excess of 20 percent is not assignable 
absent evidence of ankylosis.   

D.  Service connection for hearing loss and tinnitus

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2009).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the 
Court held that medical evidence is not always required to 
establish in-service incurrence and nexus.  The Court noted 
that lay evidence may establish the presence of a condition 
during service, postservice continuity of symptomatology and 
evidence of a nexus between the present disability and 
postservice symptomatology.  Id.  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. 
§ 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected but provide an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat. If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.

In determining if there is such clear and convincing 
evidence, all evidence should be considered including 
availability of medical records, the nature and course of a 
disease or disability, the amount of time that has elapsed 
since service before there is a complaint of the condition, 
and any other relevant factors.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran had active duty service  from July 1942 to 
September 1945.  The Veteran served in combat, as evidenced 
by the award of combat decorations, including the Purple 
Heart.  Therefore, based on the Veteran's combat service, his 
testimony and statements provide sufficient evidence of noise 
exposure during service. 

Service treatment records do not reflect any complaints or 
diagnoses of hearing loss or tinnitus. Post-service VA 
examination reports reflect current diagnoses of bilateral 
hearing loss as defined by § 3.385 and tinnitus.

The Veteran has had two VA audiological examinations.  

A report of a June 2006 VA examination noted a diagnosis of 
hearing loss in both ears as defined by § 3.385.  The 
examiner indicated that the Veteran had severe to profound 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.  The 
examiner noted that the Veteran has a history of
 in-service and post-service noise exposure.  The examiner 
stated that, as a result, it is not possible to delineate the 
etiology of the Veteran's hearing loss.  The examiner stated 
that, although it was possible that the hearing loss was 
incurred in service, the ratio of possibility is so difficult 
to determine that it would be speculative.

The Veteran had a VA examination in February 2007.  The 
examiner reviewed the claims file.  The examiner noted that 
the Veteran's enlistment examination noted 20/ 20 hearing 
bilaterally.  His separation examination noted 15/15 hearing 
bilaterally.  There was no mention of tinnitus in the service 
treatment records. The Veteran reported a history of noise 
exposure during service.  His post-service noise exposure 
included working on a railroad, ordinance and driving a bus. 

The examiner stated that it is not likely that tinnitus had 
its origins in service.  The examiner reasoned that the 
reported occurrence of tinnitus is consistent with that which 
occurs in the normal population and is not considered 
pathological.  The examiner also noted that there was no 
documentation of tinnitus in the service treatment records.

The examiner also stated that the degree and configuration of 
the Veteran's hearing loss is not consistent with noise-
induced hearing loss.  The examiner stated that it is not 
possible to delineate the etiology of hearing loss without 
resort to mere speculation. 

The Board finds that the evidence is at least in equipoise 
with respect to whether bilateral hearing loss was incurred 
in service.  In this regard, that both VA opinions indicated 
that a medical opinion regarding the etiology of hearing loss 
would require speculation.  However, the 2006 VA examination 
found that it was possible that the Veteran's  hearing loss 
was incurred in service.   

The 2007 VA examination concluded that tinnitus is not 
related to service.  Although the 2007 VA examination 
provided a negative opinion regarding tinnitus, the Veteran's 
statements reflect that he experienced ringing in his ears 
during service and that his symptoms continued after service. 
The Veteran's statements regarding continuity of 
symptomatology are persuasive and competent.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Given the evidence of noise exposure 
during service, as well as the 2007 VA medical opinion, the 
Board finds that any reasonable doubt regarding the etiology 
of hearing loss should be resolved in the Veteran's favor.  
Accordingly, service connection for hearing loss and tinnitus 
is granted.

E.  TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board must consider the effects of the veteran's service-
connected disability in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated the Board cannot deny the 
veteran's claim for a TDIU without producing evidence, as 
distinguished by mere conjecture, that the veteran can 
perform work.

Service connection is currently in effect for PTSD, rated as 
70 percent disabling, residuals of left ankle fracture, rated 
as 10 percent disabling and malaria, rated as non-
compensable.  A combined evaluation of 70 percent is 
currently in effect for these disabilities.   

The Veteran meets the schedular criteria of 38 C.F.R. § 
4.16(a).  Thus, the issue is whether the Veteran's service- 
connected disabilities prevent him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, which permits the individual to earn a "living 
wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

According to the 2007 VA examination report, the Veteran 
worked as a bus driver and retired in 1984.

The issue of the Veteran's employability was addressed in the 
December 2006 VA examination.  The VA examiner opined that 
the Veteran is totally and permanently disabled and 
unemployable due to his symptoms.  The examiner commented, 
"Regardless of his other medical conditions and regardless 
of his age, he would still be unemployable."  The 2007 VA 
examination did not address the Veteran's employability, 
other than to note that he is retired.  Based upon the 
opinion provided by the VA examiner in December 2006 and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  Therefore, a total disability rating 
based upon individual unemployability due to service-
connected disability is warranted.  38 C.F.R. §§ 4.3, 4.7 
(2009) 


ORDER

A 100 percent rating is granted for PTSD, subject to 
regulations governing the payment of monetary benefits.

A 20 percent rating is granted for residuals of left ankle 
fracture, subject to regulations governing the payment of 
monetary benefits.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


